By the motion for rehearing it is insisted that before the trial court can receive a plea of guilty he must hear evidence as to the sanity of the person charged with the commission of a felony. In support of this, reliance is had on the facts in the record, not the law announced, of Murray v. State  182 S.W.2d 475. Apparently it is the position of appellant that this court should take judicial knowledge of the fact that some people may be insane when they in fact appear to be sane. This may be true, as a scientific fact, but there is no burden on the trial judge to hear evidence as to the sanity of a party who pleads in a felony case before receiving such plea, and the case of Murray v. State, supra, does not so hold or intimate. The discussion of the facts in the Murray case is not even helpful to appellant for Murray appeared to be of sound mind and the evidence showed him to be, even though he had once been in an insane asylum and had escaped. It may be definitely stated that where a party appearing for trial in a felony case plainly appears to the court to be of sound mind the court need not hear proof of his mental capacity, unless and until the issue has been raised by evidence, or reliable information has come to the court. In the latter case the ends of justice might require that the trial court look further into the matter. The record in the case now before us does not contain any evidence, one way or the other, relating to appellant's mental condition at the time the plea was entered other than the statement in the judgment. *Page 37 
We have again reviewed the record and the original opinion in this case and hold that the correct decision was reached by this court.